EXHIBIT CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION 302(a) OF THE SARBANES-OXLEY ACT OF 2002 I, Bo Shan, certify that: 1.I have reviewed this Annual Report on Form 10-K of China Organic Agriculture, Inc. for the year ended December 31, 2009; 2.Based on my knowledge, this report does not contain any untruestatement of a material fact or omit to state a material factnecessary to make the statements made, in light of the circumstancesunder which such statements were made, not misleading with respectto the period covered by this report; 3.Based on my knowledge, the financial statements, and other financialinformation included in this report, fairly present in all materialrespects the financial condition, results of operations and cashflows of the registrant as of, and for, the periods presented inthis report; 4.The registrant's other certifying officer(s) and I are responsiblefor establishing and maintaining disclosure controls and procedures(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) andinternal control over financial reporting (as defined in ExchangeAct Rules 13a-15(f) and 15d-15(f)) for the registrant and have: a.Designed such disclosure controls and procedures, or causedsuch disclosure controls and procedures to be designed underour supervision, to ensure that material information relatingto the registrant, including its consolidated subsidiaries, ismade known to us by others within those entities, particularlyduring the period in which this report is being prepared; b.Designed such internal control over financial reporting, orcaused such internal control over financial reporting to bedesigned under our supervision, to provide reasonableassurance regarding the reliability of financial reporting andthe preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c.Evaluated the effectiveness of the registrant's disclosurecontrols and procedures and presented in this report ourconclusions about the effectiveness of the disclosure controlsand procedures, as of the end of the period covered by thisreport based on such evaluation; and d.Disclosed in this report any change in the registrant'sinternal control over financial reporting that occurred duringthe registrant's most recent fiscal quarter (the registrant'sfourth fiscal quarter in the case of an annual report) thathas materially affected, or is reasonably likely to materiallyaffect, the registrant's internal control over financialreporting; and 5.The registrant's other certifying officer(s) and I have disclosed,based on our most recent evaluation of internal control overfinancial reporting, to the registrant's auditors and the auditcommittee of the registrant's board of directors (or personsperforming the equivalent functions): a.All significant deficiencies and material weaknesses in thedesign or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and b.Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Date:May 13, 2010 /s/ Bo Shan Bo Shan Chief Financial Officer (Principal Financial Officer)
